Reno, J.,
— Most of the questions raised by this record have already been decided in an opinion this day filed in Com., to use of Schlegel, v. Clauss et al., January Term, 1924, No. 19 [ante], a case arising out of the same circumstances. It is necessary here to indicate only briefly the new question raised by this record.
The notice is in the shape of a bill, itemizing the days upon which claimant performed “hired labor” for defendant and the rate per day. But it does not allege that the property levied upon is subject to claimant’s lien, and states no facts which describe the process in the hands of the sheriff sufficiently to identify it: Hall’s Estate, 148 Pa. 121. The notice is defective, and, therefore, the action to recover cannot be sustained.
Now, Dec. 3, 1923, the affidavit of defence raising questions of law is sustained. From James L. Schaadt, Allentown, Pa.